Citation Nr: 1801147	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-34 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from August 1969 to August 1971.  He served in the Republic of Vietnam and was awarded a Combat Infantrymen's Badge, a Purple Heart, an Air Medal, and a Bronze Star Medal among other commendations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

Entitlement to a TDIU, based in part on PTSD, has been raised in this case and is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to a TDIU is properly before the Board and has been listed on the title page.

In September 2017 the Veteran testified before the undersigned Veterans Law Judge at the VA Central Office in Washington, DC.  A transcript of the hearing was prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Regrettably, a remand is necessary for proper development of the issues.  In the present case, the Veteran was issued a Statement of the Case in connection with this claim in December 2013, and a Supplemental Statement of the Case was issued in December 2016.  Thereafter, additional medical records relevant to the claims were added to the record to include VA treatment records and a VA examination for PTSD in November 2017.  There has been no waiver of new evidence.  Moreover, the VA treatment records and VA examination report were not submitted by the Veteran and therefore there is no basis for a waiver under 38 C.F.R. § 20.1304(c) (2017).  Thus, this claim must be returned to the AOJ for the issuance of a Supplemental Statement of the Case.  

Additionally, the Board notes that the AOJ has attempted to solicit employment records from the Veteran's most recent employer without response.  Therefore on remand the AOJ should once again attempt to obtain these records with the Veteran's assistance.  

As it pertains to the issue of entitlement to a TDIU, this issue is inextricably intertwined with the claim for entitlement for an increased initial rating for service-connected PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, this issue should also be remanded to the AOJ pending adjudication of the increased rating claim.

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from November 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  With the Veteran's assistance, once again attempt to obtain and associate with the record employee personnel records from the Veteran's most recent employer as noted on the submitted VA Form 21-8940.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  After completing the above development, and any other development deemed necessary, readjudicate the claims.  If any benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



